Citation Nr: 1445476	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-34 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel

INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965, from September 1965 to September 1968, from December 1968 to January 1972, and from December 1973 to December 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2012, in support of his claim, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.

The claim was previously remanded in November 2013 for additional development.  That development having been achieved the claim now returns for appellate review. 

The Board notes that this appeal has been processed through the VBMS electronic paperless appeals processing system.


FINDING OF FACT

The more probative evidence fails to demonstrate that the Veteran has COPD as a result of his active duty service on either a presumptive or a direct basis.


CONCLUSION OF LAW

The criteria to establish service connection for COPD are not met or approximated.  38 U.S.C.A. §§ 1110, 5107 (West 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

After the claim was received, the RO advised the claimant in an April 2010 letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the October 2012 Travel Board hearing, the undersigned Veterans Law Judge and representative for the Veteran discussed with the Veteran the evidence needed to substantiate his claim.  The Veteran was asked about and provided testimony regarding the circumstances associated with his COPD as well as his current symptomatology.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's October 2012 hearing or contended that the Veteran does not fully understand the issue or the evidence that is required to substantiate his claim.

In a November 2013 remand the Board requested that a new VA examination be provided for the Veteran.  The record reflects that the VA examination was provided.  Thus, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry was accomplished and is factually informed, medically competent and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claim

The Veteran seeks service connection for COPD resulting from his active military service, to include his exposure to Agent Orange while serving in Vietnam.  There is no competent, probative evidence linking his claimed disorder to military service on either direct or presumptive basis and the claim will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See 38 U.S.C.A. § 1110; see also Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In the case of a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, VA regulations provide that he shall be presumed to have been exposed during such service to an herbicide agent, including Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  

While the Veteran did indeed serve in the Republic of Vietnam during the appropriate period, COPD is not a disease that has been determined to warrant service connection if the Veteran was exposed to an herbicide agent during active service.  38 C.F.R. §§ 3.307(d); 3.309(e) (2013).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran was afforded a VA examination in April 2014.  The Veteran was diagnosed with severe COPD.  The Veteran stated that he experienced breathing problems in service including shortness of breath and wheezing.  The Veteran reported a 100+ pack-a-year smoking history.  Chest x-rays revealed mild fibrotic changes in the lung fields, negative infiltrate, and interstitial lung disease.  PFT testing revealed severe obstruction.  After a thorough examination and review of the medical evidence, the examiner determined that the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further explained that although the Veteran contends that his COPD is related to his service as a result of his Agent Orange exposure and/or symptoms of wheezing and shortness of breath in service, it is less likely that his active duty service was the cause of his COPD and more likely that his COPD was the result of a 100+ pack-a-year cigarette smoking history.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

After review of the evidence, the Board finds service connection is not warranted.  While the Veteran does have a current diagnosis of COPD and therefore meets the requirements for element (1) for service connection, elements (2) and (3) have not been met.  As previously noted, COPD is not a disease for which presumptive service connection for herbicide exposure applies.  Additionally, the April 2014 VA examiner determined that neither Agent Orange exposure nor the in-service breathing problems during active duty service were the direct cause of the Veteran's COPD.  Rather, it was determined that the Veteran's COPD was caused by a 100+ pack-a-year cigarette smoking history.

The Board notes that the questions of whether COPD resulted from in-service exposure or whether his current symptoms are related to symptoms experienced during active duty service are complex medical matters concerning an internal physical process, which extends beyond an immediately observable cause-and-effect relationship.  Thus, such lay evidence is not "satisfactory" evidence that the Veteran acquired COPD during his combat service.  See 38 U.S.C.A. § 1154(b); see also See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The April 2014 VA examiner's opinion is the most probative medical evidence addressing the etiology of the Veteran's COPD claim because it is clearly factually informed, medically based and responsive to this inquiry.  The April 2014 report revealed that the examiner conducted a thorough examination of the Veteran, was based on a review of the file, and provided a full and complete rationale for the opinion.  The examiner reviewed the Veteran's medical history and determined that it was more likely that the Veteran's COPD was the result of a 100+ pack-a-day cigarette smoking history.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).
As the VA examiner's April 2014 opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the etiology of the Veteran's claim.  The opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet.App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for COPD is denied. 



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


